Order, upon reargument, denying appellants’ motion to vacate, annul and set aside a warrant of attachment, the levy based thereon, the order permitting service of the summons herein by publication, and the service of the summons predicated thereon, insofar as appealed from, affirmed, with $10 costs and disbursements, with leave to appellants, if so advised, to answer within ten days from the entry of the order hereon. Third persons claiming an interest in the *1030property attached may avail themselves of the provisions of section 924 of the Civil Practice Act, hut appellants themselves may not assert the title of those third persons as a basis for vacating the attachment. Appeal from the original order, dated March 9, 1948, dismissed, without costs. Lewis, P. J., Carswell, Nolan, Sneed and Wenzel, 'JJ., concur. [See 274 App. Div. 801.]